Citation Nr: 0603429	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-06 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
gunshot wound residuals, involving the left inguinal region 
and the right quadriceps muscle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had 13 years and nine months of active duty to 
include the period from October 1989 to June 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for the residuals of a gunshot wound. 

In May 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In September 2004, the Board remanded the issue for further 
evidentiary development because the initial VA examination in 
August 2001 was inadequate for rating purposes. 

On initial VA examination in August 2001, the examiner 
reported that the veteran suffered a small caliber gunshot 
wound through the left inguinal area, and the bullet traveled 
to the right thigh.  There was no exit wound.  X-rays 
revealed a bullet in the soft tissues of the proximal right 
thigh.  The veteran is currently rated under Diagnostic Code 
5316, pertaining muscles of the pelvic girdle. 

On VA examination in February 2005, the examiner identified 
the quadriceps muscles as being involved, which would be 
ratable under Diagnostic Code 5314.  Also, the examiner 
reported that X-rays of the right thigh did not show a bullet 
fragment. 

Because a consistent disability picture has not yet emerged 
from the various reports, the record is inadequate for rating 
purposes.  38 C.F.R. § 4.2.  

Accordingly, under the duty to assist, 38 C.F.R. § 31.59, the 
case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the current 
level of impairment due to the residuals 
of the service-connected gunshot wound.  
The veteran's file must be made available 
to the examiner for review.  The examiner 
is asked to comment on the following: 

a. What Muscle Groups are involved 
at the site of the entry wound and 
at the site the bullet was lodged?  

b. In tracing the track of the 
bullet, is there evidence of 
intermuscular scarring or other 
Muscle Groups involved?  Note. The 
surgical scar in the left inguinal 
region, near the inguinal ligament, 
is not related to the gunshot wound.

c. What is the significance of a no 
exit wound in light of the 2005 X-
ray finding of no bullet fragment? 

d. What is the range of motion of 
the hip or knee, depending on the 
muscle group involved, evidence of 
pain on motion, muscle weakness or 
fatigue, and to what extent, the 
veteran experiences functional loss 
during flare-ups of pain and/or 
weakness?  To the extent possible, 
the examiner should express such 
functional loss in terms of 
additional degrees of limited motion 
of the hip or knee, if applicable.

3. After completion of the requested 
development, adjudicate the claim.  If 
the decision remains adverse to the 
veteran, furnished him a supplemental 
statement of the case and return the case 
to the Board for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


